Exhibit 99.1 Delta: A Solid Flight Plan Ed Bastian, President March 9, 2010 1 This presentation contains various projections and other forward-looking statements whichrepresent Delta’s estimates or expectations regarding future events.All forward-lookingstatements involve a number of assumptions, risks and uncertainties, many of which arebeyond Delta’s control, that could cause the actual results to differ materially from theprojected results.Factors which could cause such differences include, without limitation,business, economic, competitive, industry, regulatory, market and financial uncertaintiesand contingencies, as well as the “Risk Factors” discussed in Delta’s Form 10-K filed withthe SEC on February 24, 2010.Caution should be taken not to place undue reliance onDelta’s forward-looking statements, which represent Delta’s views only as of the date of thispresentation, and which Delta has no current intention to update. In this presentation, we will discuss certain non-GAAP financial measures.You can find thereconciliations of those measures to comparable GAAP measures on our website atdelta.com. Safe Harbor 2 Delta:A Solid Flight Plan At market fuel prices, Delta was the onlyprofitable network carrier in Well positioned for 2010 Creating a financially successfulairline for the long term Strong financial foundation, premium revenueopportunities, low cost structure and mergersynergies position Delta to take full advantage ofeconomic recovery Strong financial foundation isunique in the industry Minimal capital requirements enable cashinvestment in product quality and in balancesheet improvement 3 Delta’s
